Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE
Please take notice that there are two separate rejections for independent claims 1 and 14. Please see both rejections for each independent claim.
DETAILED ACTION
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki JP2017045565 published 3/2/2017 .
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

With regards to claim 1. Yamazaki teaches an airflow generation device (as shown in Yamazaki figure 9) comprising: 
a dielectric substrate that is made from a rubber elastic material (as shown in Yamazaki figure 9, item 2a), and 
plural electrodes (as shown in Yamazaki figure 9, items 3 and 4) that are provided on the dielectric substrate, 
which makes airflows generated by plasma caused from partial gas near by the dielectric substrate through an applied voltage into the electrodes (see Yamazaki para [0048]); 
bonding portions between the electrodes and the dielectric substrate are bonded by chemical bonds with chemically crosslinking through unsaturated groups or vinyl silyl-containing-silyl groups (see Yamazaki para [0042 thru 0044]).

    PNG
    media_image1.png
    307
    277
    media_image1.png
    Greyscale


With regards to claim 14. Yamazaki teaches a manufacturing method for an airflow generation device having a dielectric substrate that is made from a rubber elastic material (as shown in Yamazaki figure 9, item 2a), and plural electrodes that are provided on the dielectric substrate (as shown in Yamazaki figure 9, items 3 and 4), which makes airflows generated by plasma caused from partial gas near by the dielectric substrate through an applied voltage into the electrodes (see Yamazaki para [0048]), and in which bonding portions between the electrodes and the dielectric substrate are bonded by chemical bonds with chemically crosslinking through unsaturated groups or vinyl silyl -containing-silyl groups (see Yamazaki para [0048]), 
the method comprising; a step for bonding the electrodes and the dielectric substrates at bonding portions thereof by chemical bonds through the unsaturated groups or vinyl silyl -containing-silyl groups (see Yamazaki para [0042 thru 0044]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asayama U.S. Pub 2016/0115940, and further in view of Kunio JP2009056791A published 3/19/2009.

With regards to claim 1. Asayama teaches an airflow generation device (as shown in Asayama figure 2, item 6) comprising: 
a dielectric substrate that is made from a rubber elastic material (as shown in Asayma figure 2, item 611 and see para [0032]), and 
plural electrodes (as shown in Asayama figure 2, items 621A and 622) that are provided on the dielectric substrate, 
(see Asayama para [0046]); 
bonding portions between the electrodes and the dielectric substrate (see Asayama para [0036]). 
But does not teach bonding portions between the electrodes and the dielectric substrate are bonded by chemical bonds with chemically crosslinking through unsaturated groups or vinyl silyl-containing-silyl groups.
However Kunio does teach bonding portions between the electrodes and the dielectric substrate are bonded by chemical bonds with chemically crosslinking through unsaturated groups or vinyl silyl-containing-silyl groups (see Kunio para [0072 thru 0080]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the bonded electrodes to the base of Asayama with the bonding with vinyl silyl-containing-silyl groups of Kunio to provide improved bonding against thermal and heat and resistant to tearing (see Kunio para [0008 and 0029]).

    PNG
    media_image2.png
    712
    532
    media_image2.png
    Greyscale


With regards to claim 2. Asayama and Kunio disclose the airflow generation device according to claim 1, and Asayama and Kunio also teach which has a first dielectric substrate (as shown in Asayma figure 2, item 611A and see para [0032]) (as shown in Asayma figure 2, item 621A), a second electrode provided on a second surface as a different side surface from the first surface (as shown in Asayma figure 2, item 622), and a second dielectric substrate made from a rubber elastic material so as to cover the second electrode (as shown in Asayma figure 2, item 611B and see para [0032]), 
which makes the airflows generated by plasma caused from partial gas near by the first surface of the first dielectric substrate through an applied voltage into the first electrode and the second electrode (see Asayama para [0046]); 
bonding portions between the first electrode and the second electrode and the first dielectric substrate, and bonding portions between the second electrode and the second dielectric substrate are bonded by chemical bonds with chemically crosslinking through the unsaturated groups or vinylsilyl-containing-silyl groups, and bonding portions between the first dielectric substrate and the second dielectric substrate are bonded by chemical bonds with chemically crosslinking through unsaturated groups or vinylsilyl-containing-silyl groups which bond to surface of those substrates and/or exist on the surface thereof (see Kunio para [0072 thru 0080]).

With regards to claim 3. Asayama and Kunio disclose the airflow generation device according to claim 2, and Asayama also teaches wherein the first dielectric substrate and the second dielectric substrate are respectively the rubber elastic material in which a composition including rubber ingredient is three-dimensionally network-(see Asayama para [0031-0032]).

With regards to claim 4. Asayama and Kunio disclose the airflow generation device according to claim 2, and Kunio also teaches wherein bonding portions between the second electrode and the first dielectric substrate and bonding portions between the second electrode and the second dielectric substrate are bonded by chemical bonds with chemically crosslinking, due to the rubber elastic material having unsaturated groups or vinyl silyl -containing-silyl groups (see Kunio para [0072 thru 0081]).

With regards to claim 5. Asayama and Kunio disclose the airflow generation device according to claim 1, and Kunio also teaches wherein the chemical bonds are covalent bonds through unsaturated groups or vinylsilyl-containing-silyl groups (see Kunio para [0039]).

With regards to claim 6. Asayama and Kunio disclose the airflow generation device according to claim 1, and Kunio also teaches wherein the unsaturated groups or vinylsilyl-containing-silyl groups exist in a molecule of the rubber elastic material and/or on the surface thereof respectively (see Kunio para [0079 thru 0081]).

With regards to claim 7. Asayama and Kunio disclose the airflow generation device according to claim 2, and Kunio also teaches wherein the first electrode or the (see Kunio para [0072-0073]).

With regards to claim 8. Asayama and Kunio disclose the airflow generation device according to claim 2, and Kunio also teaches wherein at bonding portions between the first electrode and the second electrode and the first dielectric substrate, the unsaturated groups or vinylsilyl-containing-silyl groups make covalent bonds to dehydrogenated residues of hydroxyl groups on at least any one of surface of the first electrode and second electrode and the first dielectric substrate (see Kunio para [0009 and 0038]), 
and at bonding portions between the first dielectric substrate and the second dielectric substrate, dehydrogenated residues of hydroxyl groups on the surface of the first dielectric substrate, or unsaturated groups or vinylsilyl-containing-silyl groups bonded on the surface thereof and/or existing on the surface thereof make covalent bonds (see Kunio para [0039]).

With regards to claim 9. Asayama and Kunio disclose the airflow generation device according to claim 2, and Kunio also teaches wherein at least any one of surfaces of the first electrode, the second electrode and the first dielectric substrate is a (see Kunio para [0036-0037]).

With regards to claim 10. Asayama and Kunio disclose the airflow generation device according to claim 2, and Asayama also teach wherein at least a part of the first electrode is protected with a coating layer or a film layer (as shown in Asayama figure 2, item 621B).

With regards to claim 11. Asayama and Kunio disclose the airflow generation device according to claim 10, and Asayama also teach wherein the coating layer or the film layer is a layer made from a conductive rubber material (see Asayama para [0037]).

With regards to claim 13. Asayama and Kunio disclose the airflow generation device according to claim 2, and Asayama also teaches wherein the airflow generation device is put at a side of a second surface of the second dielectric substrate onto a subjected object which moves in the air relatively (as shown in Asayama figure 1, item 6 is mounted to blade 42; figure 1 shows the use of item 6 from figure 2 on the windmill item 1).

    PNG
    media_image3.png
    772
    436
    media_image3.png
    Greyscale


With regards to claim 14. Asayama teaches a manufacturing method for an airflow generation device having a dielectric substrate that is made from a rubber elastic material (as shown in Asayma figure 2, item 611 and see para [0032]), and plural electrodes that are provided on the dielectric substrate (as shown in Asayama figure 2, items 621A and 622), which makes airflows generated by plasma caused from partial gas near by the dielectric substrate through an applied voltage into the electrodes (see Asayama para [0046]), and in which bonding portions between the electrodes and the dielectric substrate are bonded (see Asayama para [0036]). 
But does not teach in which bonding portions between the electrodes and the dielectric substrate are bonded by chemical bonds with chemically crosslinking through unsaturated groups or vinyl silyl -containing-silyl groups, 
the method comprising; a step for bonding the electrodes and the dielectric substrates at bonding portions thereof by chemical bonds through the unsaturated groups or vinyl silyl -containing-silyl groups.
However Kunio does teach in which bonding portions between the electrodes and the dielectric substrate are bonded by chemical bonds with chemically crosslinking through unsaturated groups or vinyl silyl -containing-silyl groups (see Kunio para [0072 thru 0080]), 
the method comprising; a step for bonding the electrodes and the dielectric substrates at bonding portions thereof by chemical bonds through the unsaturated groups or vinyl silyl -containing-silyl groups (see Kunio para [0072 thru 0080]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the bonded electrodes to the base of Asayama (see Kunio para [0008 and 0029]).


With regards to claim 15. Asayama and Kunio disclose the manufacturing method for the airflow generation device according to claim 14, wherein the airflow generation device has a first dielectric substrate made from the rubber elastic material (as shown in Asayma figure 2, item 611A and see para [0032]), a first electrode provided on or near by a first surface of the first dielectric substrate (as shown in Asayma figure 2, item 621A), a second electrode provided on a second surface as a different side surface from the first surface (as shown in Asayma figure 2, item 622), and a second dielectric substrate made from the rubber elastic material so as to cover the second electrode (as shown in Asayma figure 2, item 611B and see para [0032]), which makes the airflows generated by plasma caused from partial gas near by the first surface of the first dielectric substrate through applied voltage into the first electrode and the second electrode (see Asayama para [0046]); 
wherein the method comprising; 
a step for reacting the unsaturated groups or vinylsilyl-containing-silyl groups to the first electrode and the second electrode at a side of a bonding surface with the first dielectric substrate (see Kunio para [0072 thru 0081]), 
a step for applying the first electrode and the second electrode onto the first dielectric substrate at the side of the bonding surface, and for bonding by chemical (see Kunio para [0072 thru 0081]), 
and a step for curing the rubber elastic material over the second electrode with the first dielectric substrate together on the second surface, and thereby bonding the second electrode and the second dielectric substrate (see Kunio para [0072 thru 0081]), and the first dielectric substrate and the second dielectric substrate at binding portions thereof by chemical bonds through unsaturated groups or vinylsilyl-containing-silyl groups (see Kunio para [0072 thru 0081]).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 12. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the second electrode comprises a conductive rubber layer or a conductive resin layer which extends to a side of the first electrode”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Arimizu U.S. Pub 2016/0271952 – plasma airflow generation
Onishi U.S. Pub 2016/0230783 – plasma airflow generation
Matsuda U.S. Pub 2016/0146188 – Windmill with plasma airflow generation
Matsuda U.S. Pub 2014/0193256 – Windmill with plasma airflow generation
Tanaka U.S. Pub 2012/0280501 – Windmill with plasma airflow generation
Tanaka U.S. Pub 2012/0287550 – Windmill with plasma airflow generation
Ashpis U.S. Pub 2011/0283477 – plasma airflow generation
Wood U.S. Patent 8,308,112 – Plane wing with plasma airflow generation
Scott U.S. Pub 2004/0195463 – plasma airflow generation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KURTIS R BAHR/Examiner, Art Unit 2844